1

2
                                                                      FILED IN THE
                                                                  U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON
3
                                                             Apr 03, 2019
4                                                                SEAN F. MCAVOY, CLERK



5                          UNITED STATES DISTRICT COURT

6                        EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                   No. 1:17-PO-08139-MKD-1

8                         Plaintiff,             ORDER GRANTING
                                                 DEFENDANT’S MOTION TO
9    vs.                                         DISMISS CASE WITH PREJUDICE
                                                 AND GRANTING MOTION TO
10   WILLIAM D. MORGAN,                          EXPEDITE

11                        Defendant.             ECF Nos. 22, 23

12

13         Before the Court is Defendant’s unopposed Motion to Dismiss Case with

14   Prejudice (ECF No. 22) and Motion to Expedite (ECF No. 23). For the reasons

15   set forth in the motions;

16         IT IS HEREBY ORDERED:

17      1. The Motion to Expedite (ECF No. 23) is GRANTED.

18      2. The Motion to Dismiss Case with Prejudice (ECF No. 22) is GRANTED.

19      3. This case shall be DISMISSED WITH PREJUDICE.

20



     ORDER - 1
1      4. The status hearing currently scheduled for Friday, April 5, 2019 at 11:00

2         AM before Judge Dimke in Yakima, Washington is STRICKEN.

3      5. The District Court executive is directed to file this order, provide copies to

4         counsel, and close the file.

5      DATED April 3, 2019.

6                                s/Mary K. Dimke
                                 MARY K. DIMKE
7                       UNITED STATES MAGISTRATE JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 2
